PER CURIAM:
Kristen Gartman Rogers, appointed counsel for Michelle Tinsley in this appeal from a revocation of probation, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the revocation of Tinsley’s probation and resulting sentence are AFFIRMED.